           Case 1:17-cr-00506-TEJ Document 189 Filed 10/20/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                   CRIMINAL ACTION NO. 1:17-cv-00506

ISABEL FITZGERALD, et al.,

                              Defendants.


                                              ORDER

        The Court will hold a telephonic status conference in the above-referenced case on October

20, 2020, at 4:00 p.m. The call-in information for the call is as follows: 703-724-3100, then dial

4002661# to be placed on hold pending the start of the call.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                             ENTER:            October 20, 2020
